Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                       No. 04-20-00445-CV

                              Jimmy and Cheryl WILLIAMS, et al.,
                                          Appellants

                                                  v.

    GUADALUPE-BLANCO RIVER AUTHORITY and its Officers and Directors, et al.,
                             Appellees

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 19-2054-CV
                         Honorable Stephen B. Ables, Judge Presiding

     BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the trial court’s judgment on appellants’
takings claims is REVERSED, the trial court’s dismissal of all other claims is AFFIRMED, and
the cause REMANDED for further proceedings consistent with this opinion.

       SIGNED July 7, 2021.


                                                   _____________________________
                                                   Lori I. Valenzuela, Justice